Citation Nr: 0206258	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  98-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating for post-traumatic 
stress disorder (PTSD) in excess of 50 percent from May 19, 
1997, and in excess of 70 percent from March 2, 2000, on 
appeal from the initial grant of service connection.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shrapnel wound of the left knee, 
on appeal from the initial grant of service connection, to 
include the issue of entitlement to an extraschedular 
evaluation.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, 
granted service connection for a left knee condition, with 
assignment of a 10 percent disability rating, and granted 
service connection for PTSD, with assignment of a 50 percent 
disability rating.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  A transcript of 
the hearing is of record.

The veteran's former representative raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for the veteran's left knee 
condition.  The RO considered this issue, and it was included 
in the statement of the case.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also VAOPGCPREC 6-96.  Therefore, the left 
knee claim before the Board includes this issue.

In an August 1999 decision, the Board denied ratings in 
excess of 50 percent for PTSD and 10 percent for the left 
knee disability.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Meanwhile, in a November 2000 rating decision, the 
RO increased the rating for PTSD to 70 percent, effective 
March 2, 2000.  The veteran continued his appeal for a higher 
rating for PTSD.  In May 2001, the Court vacated the Board's 
August 1999 decision, and remanded the case to the Board for 
consideration of the Veterans Claims Assistance Act (VCAA), a 
new law that took effect in November 2000.  The issue 
currently before the Board with respect to the rating for 
PTSD, then, is an appeal for a rating in excess of 50 percent 
from May 19, 1997, and in excess of 70 percent from March 2, 
2000.


FINDINGS OF FACT

1.  The RO has provided appropriate notice and assistance to 
the veteran, and sufficient evidence is of record for an 
equitable disposition of the veteran's appeal.

2.  Prior to March 2, 2000, the veteran's PTSD was manifested 
by disturbances of mood such as depression and irritability, 
some combat-related dreams, blunted affect, crowd avoidance, 
decreased interest, intrusive thoughts, sleep impairment, and 
difficulty establishing and maintaining effective social 
relationships, as evidenced by social withdrawal and 
isolation, all of which result in moderate to serious social 
and occupational impairment.

3.  From March 2, 2000, the veteran's PTSD has been 
characterized by suicidal ideation without intent, impaired 
impulse control, and difficulty adapting to stressful 
circumstances, resulting in social and occupational 
impairment.

3.  The veteran's residuals of the shrapnel wound to the left 
knee are subjective complaints of pain, slight limitation of 
motion, and crepitation, with no objective evidence of 
functional loss, resulting in slight overall knee impairment.

4.  The veteran's left knee disorder does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD were not met prior to March 2, 2002.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2001).

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met since March 2, 2002.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2001).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of shrapnel wound, left knee, have not 
been met since the initial grant of service connection.  
38 U.S.C.A. § 1155, 5100, 5102, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, and 
4.71a, Diagnostic Code 5257 (2001).

4.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's left knee 
disorder.  38 C.F.R. § 3.321(b)(1) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

While the veteran's appeal was pending, there was a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), which redefined VA's duty to assist claimants for VA 
benefits, enhanced VA's duty to notify claimants as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the requirement that a claimant submit a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  Regulations implementing the 
VCAA were published on August 29, 2001.  66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and the 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The veteran is seeking higher disability ratings for PTSD and 
a left knee disorder, on appeal from the initial grants of 
service connection.  As there are no particular application 
forms required for the higher rating claims, there is no 
issue as to the provision of forms or instructions for 
applying for the benefits sought.  See 38 U.S.C.A. § 5102 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA has a duty to notify the veteran and his representative of 
any information and evidence not previously provided that is 
necessary to substantiate his claims.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  When the veteran filed his claim for disability 
compensation in May 1997, the RO sent him a letter in June 
1997 telling him of the kind of evidence that would support 
his claim and indicating that medical evidence of treatment 
since service would be helpful to substantiate his claim.  
The original rating decision in July 1997 notified him of the 
evidence received and considered.  The RO sent the veteran a 
statements of the case in March 1998, and supplemental 
statements of the case in June 1998 and September 1998.  
These documents together list the evidence considered, the 
legal criteria for evaluating the severity of the 
disabilities, and the analysis of the facts as applied to 
those criteria.  The Board concludes that, through these 
documents, the RO informed the veteran of the information and 
evidence necessary to substantiate his claims for higher 
ratings.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, the veteran's 
claims file contains his service medical records, and records 
of VA and private medical treatment records dated from the 
late 1990s through 2002.  The veteran had a hearing before RO 
personnel in May 1998, a travel board hearing before the 
undersigned Board Member in May 1999, and another hearing 
before RO personnel in April 2000.  The veteran has not 
identified any potentially relevant evidence that is not 
associated with the claims file.  The Board concludes that VA 
has taken reasonable actions to assist the veteran in 
obtaining the evidence necessary to substantiate his PTSD and 
left knee rating claims.

VA's assistance to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  The veteran received 
VA examinations in June 1997, August 1998, and May 2000.  The 
examinations addressed relevant manifestations of his PTSD 
and left knee disability.  The Board finds that further 
examination is unnecessary.

In summary, the Board sees no areas in which further 
development may be fruitful.  VA has substantially met the 
requirements of the VCAA.  The Board has considered whether 
there is any prejudice to the veteran in the Board's 
consideration of the VCAA and its implementing regulations in 
the first instance, i.e., when the RO has not yet considered 
the new law and regulations.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  As the requirements 
of the VCAA have been substantially met, there is no possible 
benefit to be derived from sending the case back to the RO 
for explicit consideration of the VCAA in the first instance.  
The Board's consideration of the regulations in the first 
instance is not prejudicial to the veteran, because the 
regulations merely implement the VCAA, and do not provide any 
rights other than those provided by the VCAA.

II.  PTSD Rating

The RO has assigned ratings for the veteran's PTSD of 50 
percent from the initial grant of service connection, 
effective May 19, 1997, and 70 percent from March 2, 2000.  
The veteran is seeking higher ratings for both periods.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2001).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. §§ 4.2, 4.3 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The Court has indicated that, in appeals from the initial 
rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  In 
this case, the RO has assigned staged ratings, and the 
veteran's claim for a higher rating for all periods since the 
grant of service connection is at issue.

The rating schedule provides the following criteria for 
ratings of 50 percent or more for mental disorders, such as 
PTSD:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ......................... 50 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
........................................... 70 percent

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ....................... 
100 percent

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

In May 1997, the veteran submitted a claim for service 
connection for PTSD.  The veteran's service medical records 
do not show any mental health complaints or treatment.  There 
is no evidence of psychiatric complaints, diagnosis, or 
treatment until the veteran filed his claim for service 
connection in May 1997.

He was accorded a VA psychiatric examination in June 1997.  
The examiner reviewed the claims file before the examination.  
The veteran reported that he did not receive any mental 
health treatment, nor was he taking any psychotropic 
medications.  He described himself as having an explosive 
temper.  He stated that he felt depressed constantly, and 
that he did not have a good mood.  He attributed this to 
unemployment and marital problems.

He reported having nightmares three or four times a year and 
numerous intrusive thoughts about his service in Vietnam.  He 
reported that he avoided crowds and avoided most contact with 
people.  He reported that he had not worked since 1985, and 
that he did not work because he did not have the patience.  
He reported that he spent most of his time just avoiding 
contact with people, sometimes driving in his car.  He 
remained married to his wife of 28 years, but feelings of 
stress led him to argue with her.  He stated that he 
sometimes hit his wife.  He reported that he was easily 
startled.  He reported that he was very quick to argue with 
people, and that at times he had gone one or two years 
without talking to another person besides his wife.  

On examination, the veteran was casually groomed and 
generally made fairly good eye contact.  He was fully 
cooperative and gave no reason to doubt any of the 
information he provided.  Mood was somewhat depressed, and 
affect was appropriate to content.  The veteran's thought 
processes and associations were logical and tight, and no 
loosening of associations was noted.  There was no confusion 
or gross impairment in memory.  The veteran was oriented in 
all spheres.  He did not complain of hallucinations, and no 
delusional material was noted during the examination.  The 
veteran's insight and judgment were adequate.  He denied any 
current suicidal ideation.  A Global Assessment of 
Functioning (GAF) score of 58 was assigned.

The claims file contains notes from medical treatment that 
the veteran received at the Columbia Family Clinic in Little 
Rock.  Notes from August and September 1997 reflect that the 
veteran reported depression and PTSD, and problems with 
medication that he had been prescribed for depression.  He 
reported irritability, nervousness, and lack of interest in 
his daily activities.  In August 1997, it was noted that the 
veteran had started a new job as a meter reader.  

In his May 1998 hearing at the RO, the veteran reported that 
he been working for eleven months for a city government, as a 
parking meter reader.  He indicated that he had nightmares 
several times per week, and sleep disturbances every night.  
He reported that his PTSD symptoms caused problems on the 
job.  He lost his concentration, and he avoided crowds.  He 
did not get flashbacks, but he thought about Vietnam.  He had 
problems with anger and experienced mood swings.  He felt sad 
and cried easily.  He reported that he felt distrustful of 
people, including the supervisor who had hired him.  He did 
not have any friends.  He reported that he could not control 
his anger, and that he frequently behaved angrily, and 
sometimes violently, toward his wife.  He was not receiving 
any counseling, but he did take prescription medication, 
which seemed to help.

The veteran underwent an additional VA psychiatric 
examination in August 1998.  The examiner reviewed the 
veteran's claims file prior to this examination.  The veteran 
stated that he was not receiving any mental health treatment, 
but he was taking Prozac.  He stated that he had had 
nightmares ever since he got out of the service.  He stated 
that he had them every night, and they involved Vietnamese 
people chasing him.  He would wake up sweating.  His wife 
told him that he was restless in his sleep.  He reported 
numerous intrusive thoughts about the war.  He stated that a 
car backfiring could trigger the thoughts.  Sometimes he 
would be doing something at work, and the next thing he knew, 
it was like he was off in a trance.  He thought about how he 
had to run out of bunkers because rockets were coming in and 
numerous other similar incidents.  He stated that he was 
easily startled by noises, and he would sometimes hit the 
ground.  If his wife or daughter were behind him, he would 
get very startled.  He stayed away from crowds, and, in fact, 
he went out of his way to avoid people altogether.  He seldom 
went to restaurants, and he would not sit out in the open.  
He occasionally went to stores, but usually when his wife 
made him do so.  He did not watch war movies because they 
brought back memories.  

The veteran remained married to his wife of 29 years, but he 
stated that their marriage is more like two people just 
living together.  He was suspicious of her because he thought 
that she went behind his back and talked to the kids.  He 
continued to work reading meters, but he indicated that he 
had made numerous mistakes and had to void many tickets.  
When he was not at work, he never went anywhere.  He had a 
chair in his bedroom, and he spent his time reading.  He 
generally did not watch television unless it was some kind of 
major sporting event.

The mental status examination showed that the veteran was 
casually groomed and quite anxious during the examination.  
He was sweating, and his speech was occasionally dysfluent.  
He was fully cooperative and gave no reason to doubt any of 
the information he provided.  The predominant mood was of 
anxiety, and affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight, and no loosening of associations was noted.  There was 
no confusion or gross impairment in memory.  The veteran was 
oriented in all spheres.  He did not complain of 
hallucinations, and no delusional material was noted during 
the examination.  The veteran's insight and judgment were 
adequate.  He denied any current suicidal ideation.  He 
reported some homicidal ideation, but denied any intent at 
the time of the examination.  The GAF score was 49.

In his May 1999 travel Board hearing, the veteran testified 
that he was taking Prozac on a daily basis.  He was not 
receiving counseling at the VA Medical Center.  He had 
initially sought counseling at the Columbia Clinic and was 
prescribed medication.  It bothered him to be around a lot of 
people; he avoided crowds and strangers.  He had difficulty 
concentrating and remembering license plate numbers at work.  
His supervisor had told him that he was taking too long at 
work.  He discussed difficulties he had had in his marriage 
and with his children.  He thought his wife was afraid of 
him.  He had difficulty sleeping at night and would awaken 
from dreams about Vietnam.  Loud noises startled him.  He 
stated that he did not have a social life.  He stayed alone 
because he did not trust people.  He would read or watch 
television in a room alone at home.  He did not go to movies 
or restaurants.  He had no hobbies.  He had no friends that 
he visited.  He stated that he did not deal well with stress; 
he got confrontational.

The veteran submitted treatment records from Baptist Medical 
Center dated from March 1998 to April 1999.  These records 
noted that the veteran had PTSD, but no psychiatric treatment 
was shown.  He was hospitalized in January 1999 for 
fluctuating neurological symptoms, and he was advised to stay 
home from work until his neurological evaluation was 
completed.

The medical evidence shows assignment of GAF scores of 58 
during the 1997 VA examination and 49 during the 1998 VA 
examination.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders at 44-47 (4th ed. 1994).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Neither the objective medical evidence nor the veteran's 
statements regarding his symptomatology approximated the 
criteria for a 70 percent or higher disability rating.  One 
of the criteria for a 70 percent disability rating is 
impaired impulse control, such as unprovoked irritability 
with periods of violence.  Even accepting the veteran's 
report of physical violence within his marital relationship 
as indicative of this, he does not exhibit deficiencies in 
most areas.  The veteran has at no time exhibited obsessional 
rituals or spatial disorientation.  Although he has 
complained of depression, he has never indicated that he 
suffers from near-continuous panic or depression that has 
affected his ability to function independently, 
appropriately, and effectively.  He has always appeared 
adequately groomed and dressed.  There is also no evidence of 
inability to establish and maintain effective relationships.  
He has been married for 30 years despite his psychiatric 
symptomatology, and he maintains relationships with his 
children.

The veteran's symptoms do fit the criteria for the 50 percent 
disability rating such as disturbances of mood and 
motivation, impaired memory as evidenced by his testimony 
that he has difficulty completing tasks at work, and 
difficulty in establishing and maintaining effective 
relationships.  The criteria for 50 percent contemplate 
reduced reliability and productivity due to the veteran's 
PTSD symptoms, which seems to be his situation.  He has been 
able to maintain his employment despite his difficulties 
dealing with people.  The overall disability picture does not 
more nearly approximate the 70 percent criteria such as to 
warrant an increased rating, and it does not even approach 
the symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7 (1998).  

The GAF scores of 49 and 58 support this conclusion.  These 
scores reflect moderate to serious impairment in social and 
occupational functioning, consistent with no more than a 50 
percent disability rating.  The veteran has not been assigned 
a GAF score of 39, as his representative argued.  The veteran 
experiences no delusions or hallucinations.  He apparently 
occasionally has suicidal or homicidal ideations, but he has 
no intent.  There is no evidence showing that his PTSD 
symptoms have been so disruptive that he routinely seeks 
psychiatric treatment, on either an inpatient or outpatient 
basis.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability from PTSD. As 
indicated above, he has, at most, serious social and 
occupational impairment.  He does not require routine 
outpatient treatment, and he has never been hospitalized for 
his PTSD.  The preponderance of the evidence is therefore 
against assignment of a disability rating in excess of 50 
percent for PTSD under Diagnostic Code 9411 for the period 
prior to March 2, 2000.

As noted above, in August 1999, the Board denied entitlement 
to a rating higher than 50 percent for PTSD.  In March 2000, 
the veteran's representative filed a claim asking for a 
higher evaluation for the veteran's PTSD.

In an April 2000 hearing at the RO, the veteran reported that 
his PTSD symptoms had worsened over the preceding year.  He 
reported that he continued to have nightmares, and that he 
was easily startled by noises.  He indicated that he had very 
strained relationships with his wife and grown children.  He 
reported that he was easily angered, and that he tried to 
avoid people who tried to argue when he wrote a parking 
ticket for their car.  He reported that he tried to minimize 
contact with people at work, but that he had nonetheless had 
confrontations with both of his supervisors.  He reported 
that he continued to take prescription medication for his 
psychiatric symptoms.

In April 2000, the veteran had a private psychiatric 
evaluation by Charles C. Gist, M.D.  Dr. Gist noted that the 
veteran was alert and cooperative during the interview, with 
a pleasant demeanor.  He had a depressed mood and a 
constricted affect.  His thought processes are logical and 
coherent, with no delusional thought content.  His judgment 
and insight were fair.  Dr. Gist diagnosed moderate recurrent 
major depression, and PTSD.  Dr. Gist provided a current GAF 
score of 55, with highest in the past year of 65.

On VA examination in May 2000, the veteran reported that he 
was seen by a private psychiatrist for his PTSD.   He 
reported that he had nightmares one or more times a week, and 
sleep disturbances every night.  He reported that he heard 
voices.  He reported that he panicked when he saw Vietnamese 
people.  He reported that he went into trances.  On 
examination, the veteran was casually groomed.  Eye contact 
was limited.  He appeared both anxious and dysphoric.  The 
examiner noted some perseveration.  Speech was within normal 
limits.  The prominent moods were anxiety and depression, and 
affect was somewhat constricted.  Thought processes were 
logical and tight, with some loosening of association noted.  
No true delusional material was noted during the examination, 
but the examiner noted "a certain paranoid flavor."  
Insight was limited, and judgment was somewhat impaired.  He 
reported suicidal ideation but denied intent, and he denied 
homicidal ideation.  The examiner diagnosed chronic PTSD, and 
assigned a GAF score of 45.

The veteran submitted private medical records from Betton 
Clinic dated from June 2001 to February 2002.  No complaints 
or treatment of PTSD are shown.

By rating decision of November 2000, the RO increased the 
veteran's rating for PTSD to 70 percent, effective the date 
of his claim for increase, March 2, 2000.  The RO determined 
that the veteran met the criteria for a 70 percent rating on 
the basis of evidence showing isolation, problems with work, 
and inability to deal with others, as well as the GAF of 45, 
indicative of severe symptoms affecting social and industrial 
functioning.

In reviewing the objective criteria for a 70 percent 
evaluation, the veteran does not exhibit obsessional rituals 
or speech that is intermittently illogical, obscure, or 
irrelevant.  He does not have near-continuous panic or 
depression affecting the ability to function independently.  
In fact, he functions independently, continuing to work in 
spite of depression, for which he takes medication.  He 
reports suicidal ideation without intent, and he reports 
impaired impulse control, which is unsubstantiated other than 
by his report.  There is no evidence of spatial 
disorientation or neglect of personal appearance and hygiene.  
He has stated that he has difficulty adapting to work, but he 
continues at the same job and has devised strategies for 
avoiding stimuli that cause him stress, such as crowds of 
people or confrontational ticket recipients.  He has 
difficulty maintaining effective relationships, but he 
remains married to the same woman for over 30 years, and, 
although reporting conflicts with children, does maintain the 
relationship.  In spite of having a private psychiatric 
evaluation in April 2000, there continues to be no evidence 
that the veteran seeks regular outpatient treatment (other 
than for medication) or counseling for his PTSD.

The Board finds, in short, almost none of the criteria for a 
70 percent evaluation are met since March 2, 2000.  However, 
in giving the benefit of any doubt to the veteran, the RO 
assigned a 70 percent rating from that date, and the Board 
will not disturb that evaluation.  

None of the criteria for a 100 percent evaluation (set out 
above) are met, at any time since the grant of service 
connection.


III.  Left Knee Rating

The veteran appealed the 10 percent rating initially assigned 
for his left knee disability.

The veteran's left knee disorder is currently evaluated under 
Diagnostic Code 5257 as 10 percent disabling.  His service-
connected disorder is that of residuals of a shrapnel wound.  
When a veteran is diagnosed with an unlisted condition, it 
must be rated under a closely related disease or injury where 
the affected functions, anatomical location, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  In this case, the veteran's service-connected left 
knee disorder is rated analogous to other impairment of the 
knee under Diagnostic Code 5257.  

The veteran's service medical records show that he sustained 
a shrapnel wound to his left knee.  On VA examination in June 
1997, he reported that the knee injury occurred in Vietnam, 
when a Claymore mine exploded.  He reported that he had 
undergone surgery on the knee.  He reported that he continued 
to have pain and recurrent swelling in the knee.  He 
indicated that he was not taking any medication for the knee.  
The examiner noted a three inch scar across the anterior 
aspect of the veteran's left knee, anterior to the patellar 
tendon.  There was function limitation of range of motion due 
to pain.  The range of motion of the knee was from zero to 
120 degrees, with complaints of pain.  Crepitus was noted on 
movement of the knee.  There was no evidence of 
hyperextension, ligament laxity, or effusion.  X-rays of the 
knee were normal.  The examiner's impression was residuals of 
shrapnel injury to the left knee, postoperative status.

The claims file contains records of private medical treatment 
of the veteran at the Columbia Family Clinic.  Treatment 
notes from August 1997 reflect the veteran's report that he 
had started a new job as a parking meter reader, and that he 
had to walk and stand constantly for eight hours.  He 
indicated that the left knee occasionally swelled.  
Examination of the left knee showed no effusion.  There was 
pain with motion, but the examination was otherwise 
unremarkable.  He was provided a knee sleeve, which provided 
subjective improvement in his pain level.  Diagnoses included 
left knee pain.

In December 1997, the veteran reported a history of 
depression and PTSD.  He also complained of chronic left leg 
pain, especially with walking in his job.  He had some 
generalized soreness and stiffness, and this occasionally 
woke him up at night.  He had a fairly good range of motion 
for the left leg.  Other than the surgical scars, the 
examination was normal.  Diagnoses included left knee pain, 
chronic problem, status post surgery and previous trauma.  He 
was provided Voltaren for the knee pain.

In January 1998, the veteran complained of recurrent left 
knee pain.  Upon examination, he complained of pain with 
range of motion, but the patella track was normal.  There was 
no apparent ligamentous instability.  He refused a knee x-ray 
and left without further evaluation.

In May 1998, the veteran had a personal hearing at the RO.  
His representative asserted that an extraschedular evaluation 
was warranted for the left knee condition.  The veteran 
testified that he had been working for eleven months as a 
meter reader.  He had to constantly walk from 8 a.m. until 5 
p.m., other than a ten-minute break.  He had swelling and 
pain.  The swelling occurred every two weeks or so, but the 
pain was constant.  He denied any instability or giving out 
of the knee.  He had increased pain with bending.  He stated 
that he had missed work because of his knee, but only in 
previous jobs.  Out of the last year of his prior employment 
as a corrections officer, he had missed about a month.  He 
had left early from his current job to go to the doctor.  He 
took pain medication, but it caused drowsiness.  He had been 
given an elastic knee brace from the Columbia Clinic.  He 
stated that as long as he could take a pill, he could walk at 
work.

The veteran underwent an additional VA physical examination 
in August 1998.  He complained of intermittent left knee pain 
for which he took 1-2 Darvocet per day with moderate relief.  
He had increased pain with standing and weather changes.  He 
reported that his job as a parking meter reader required him 
to be on his feet walking a minimum of eight hours per day.  
He had swelling of the left lower leg after standing all day 
and associated pain.  The knee did not lock or give way.  He 
did not use a brace, cane, or crutch.  He had not lost any 
time from work.  Examination of the left knee showed a well-
healed, non-tender, seven-centimeter, horizontal anterior 
scar.  Range of motion was from zero to 100 degrees, with 
moderate crepitus and generalized tenderness.  The range of 
motion corresponded to onset of pain.  There was no edema, 
effusion, or deformity.  The ligaments appeared intact.  The 
veteran walked with a slight limp and squatted with 
difficulty.  The examiner indicated that with respect to 
functional loss secondary to pain, the veteran had lost no 
time from work due to the knee condition; he simply had 
marked discomfort after standing and walking all day.

In May 1999, the veteran had a personal hearing.  His 
representative presented the same arguments discussed above.  
The veteran testified that his left knee disorder interfered 
with his abilities to work.  He walked approximately 8-10 
miles per day in his job as a meter reader.  He took pain 
pills every day.  He had swelling once or twice per week, but 
the pain was constant.  He took longer breaks at work when 
the knee swelled.  He stated that he had missed approximately 
six weeks from work because of his knee pain or swelling.  
When asked the time frame he was referring to, the veteran 
stated that "it would be more than that" over the two years 
that he had had this job.  He stated that sometimes he would 
take weeks off, but he did not tell his supervisor why he was 
taking the time off because he did not want to be reassigned.  
He stated that the six weeks was when he was "in the 
hospital for those conditions" in January, and he had 
returned to work in March.  The representative pointed to an 
entry in a medical record recommending that the veteran stay 
home from work, and the veteran stated that he did stay home 
temporarily.  He stated that he had arthritis in the knee.  
He stated that the knee was unstable, but indicated that he 
had never fallen.  He did not use a cane.  He rated his pain 
as an 8 on a scale of 1 to 10.

The claims file contains records of treatment of the veteran 
at Baptist Medical Center, dated from March 1998 to April 
1999.  The records reflected the veteran's reports of left 
knee pain.  In January 1999, a physician who examined the 
veteran in relation to complaints of pain in the left knee 
and both hips found that the left knee had mild pseudo-
laxity, with no effusion or gross instability.  X-rays of the 
knee were unremarkable.  A report from hospitalization in 
January 1999 for fluctuating neurological symptoms indicated 
that the veteran should stay home from work until the 
neurological evaluation was completed.

In his April 2000 hearing, the veteran reported that he was 
taking medication for his left knee pain.  He reported that 
he continued to have pain, inflammation, and heat despite the 
medication.  He reported that he had a burning sensation in 
the knee at night.  He reported that he used an elastic brace 
on his knee, but that it did not help.  He reported that he 
sometimes fell because of his knee problem.  He reported that 
his knee hurt while he worked.  He reported that he had a 
limp.  He reported that he had to take extra breaks from his 
work to sit because of his knee pain, but that he then had to 
try to explain to his supervisor why he had written fewer 
tickets.

On VA examination in May 2000, the veteran reported pain in 
his left knee, occasional swelling, and falls due to the knee 
giving way.  The examiner observed that the veteran had a 
normal gait and stance.  There was a well healed scar on the 
veteran's left knee.  The knee had a normal range of motion, 
from 0 to 130 degrees, with no effusion and no crepitus.  
There was no evidence of instability.  X-rays of the knee 
showed no abnormalities.  The examiner wrote, "It is my 
opinion that there is no function loss due to pain or 
limitation of motion."

The veteran submitted records of private medical records 
dated in 2001 and 2002; those records do not address his left 
knee condition.

The assigned 10 percent disability rating requires slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  See Diagnostic Code 5257.  In order to warrant 
a 20 percent disability rating, the evidence would need to 
show moderate impairment of the knee with recurrent 
subluxation or lateral instability, and a 30 percent 
disability rating requires severe impairment of the knee with 
recurrent subluxation or lateral instability.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

The Court has defined subluxation of the patella as 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  In this case, there is no objective medical 
evidence showing that the veteran experiences any subluxation 
or lateral instability of the left knee.  He has not 
complained of the knee giving way.  No examination of the 
left knee has shown any instability or subluxation.  The only 
abnormality shown by the medical evidence is crepitation.  
Despite his complaints, there have been no findings of 
swelling, effusion, or deformity.  Such minimal findings do 
not support a conclusion that the veteran has moderate 
impairment of the left knee.  His treatment records show 
sporadic complaints of left knee pain.  He does not receive 
regular treatment for his left knee disorder, nor has he 
required physical therapy.  Therefore, the criteria for an 
increased disability rating under Diagnostic Code 5257 have 
not been met. 

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

In this case, analysis of entitlement to a higher disability 
rating on the basis of greater limitation of motion due to 
pain on use, including use during flare-ups, is inapplicable.  
The holding in DeLuca dealt with evaluation of a service-
connected joint disability rated on limitation of motion.  
Since Diagnostic Code 5257 is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
Contrary to the veteran's contentions, x-rays have not shown 
degenerative disease in the left knee.  The veteran's 
service-connected left knee disability has not been rated by 
the RO to include arthritis.  Therefore, consideration of 
entitlement to a separate rating under Diagnostic Code 5003 
is not warranted in the circumstances of this case.

The veteran has complained of left knee pain.  The veteran's 
pain must be considered, but the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  In this case, despite his complaints, 
the objective medical evidence does not support a conclusion 
that the veteran suffers any additional functional loss 
and/or limitation of motion.  The regulations define normal 
range of motion for the leg as zero to 140 degrees.  
38 C.F.R. § 4.71 (1998).  The 1998 VA examination showed the 
veteran's range of motion for the left knee was from zero to 
100 degrees, while the 1997 VA examination showed range of 
motion from zero to 120 degrees.  His limitation of left knee 
motion is therefore, at most, slight.  There is no evidence 
of symptoms such as impaired gait or muscle atrophy, which 
indicates that the effect of the veteran's left knee disorder 
on his functional abilities is negligible.  

Despite the veteran's complaints, there is no objective 
evidence that his left knee condition has considerably 
interfered with his employment.  He has been able to maintain 
employment in a position that requires extensive walking 
despite his left knee symptoms.  In the time period that he 
has had this job (i.e., approximately summer of 1997 to the 
present), he has sought treatment for increased left knee 
symptoms four times, which shows that the veteran's symptoms 
are minimally disabling to him.  On none of those occasions 
have there been findings of swelling, effusion, or 
instability to substantiate his complaints.  Furthermore, the 
veteran's testimony that he has missed more than six weeks 
from work because of his left knee disorder is not 
persuasive.  At the August 1998 VA examination, after being 
employed as a meter reader for a little more than a year, he 
reported missing no time from work.  He had also testified in 
May 1998 that he had not missed any time from work.  Upon 
questioning in May 1999, he stated that he had missed the six 
weeks between January and March 1999 after being 
hospitalized.  The evidence shows that that hospitalization, 
as well as his doctor's recommendation that he stay home, was 
due to a nonservice-connected condition.  There is nothing in 
the medical records either showing severe findings that would 
substantiate his claim that he has had to miss work because 
of his knee or showing a doctor's recommendation that he stay 
home because of his left knee.

Therefore, the Board finds that a 10 percent disability 
rating for, at most, slight overall impairment of the left 
knee adequately compensates the veteran for any occasional 
functional loss he may experience.  The 10 percent disability 
rating was granted by the RO based on painful motion, and 
there are no objective findings that would support a higher 
rating.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his left knee disability.  The 
evidence shows slight limitation of motion, and the only 
abnormal finding is crepitation.  The medical evidence does 
not show the presence of more severe and frequent 
symptomatology such as would warrant an increased disability 
rating.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for a disability rating 
higher than 10 percent for the veteran's residuals of 
shrapnel wound, left knee, under Diagnostic Code 5257.

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 5258 for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint; Diagnostic Code 5259 for 
symptomatic removal of semilunar cartilage; and Diagnostic 
Code 5263 for genu recurvatum with objective demonstration of 
weakness and insecurity in weight bearing each provide a 
maximum disability rating of 10 percent.  In order to be 
assigned a disability rating higher than 10 percent, the 
evidence would need to show (1) favorable ankylosis of the 
knee in full extension or in slight flexion between zero and 
10 degrees under Diagnostic Code 5256; (2) limitation of 
flexion of the leg to 30 degrees under Diagnostic Code 5260; 
(3) limitation of extension of the leg to 15 degrees under 
Diagnostic Code 5261; or (4) malunion of the tibia and fibula 
with moderate knee disability under Diagnostic Code 5262.  
The medical evidence does not show that any of these criteria 
have been met.  The veteran does not have ankylosis of the 
left knee, and, as discussed above, he does not currently 
have limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  There is no medical evidence 
showing malunion of the tibia and fibula.  Therefore, the 
criteria for an increased rating under any of these 
diagnostic codes have not been met.

As noted above, the veteran's representative has raised the 
issue of entitlement to an extraschedular rating for this 
condition.  In exceptional cases where schedular evaluations 
are found to be inadequate, the RO may refer a claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue when the veteran or his 
representative has raised it, and it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Because the veteran's representative has asserted that an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is 
warranted, the Board will consider whether this regulation is 
applicable.  See VAOPGCPREC 6-96; Floyd, 9 Vet. App. at 95 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or reach such a conclusion on its own).  

The veteran is not prejudiced by the Board's consideration of 
this issue because "if the appellant has raised an argument 
or asserted the applicability of a law . . ., it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised."  VAOPGCPREC 16-92 at 7-8; 
see also Bagwell, 9 Vet. App. 337.  Moreover, the RO 
considered whether such referral was warranted, and the 
statement of the case informed the veteran of the pertinent 
law and regulations.  Accordingly, the veteran has had notice 
of the RO's action and of the applicable laws and regulations 
and has had an opportunity to present argument with respect 
to this issue.  See Bernard, 4 Vet. App. at 394.

The schedular evaluations for knee disabilities are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a knee disability where there is, 
for example, ankylosis, recurrent subluxation or instability, 
or greater limitation of motion.  The veteran does not meet 
the schedular criteria for a disability rating in excess of 
10 percent for a knee disorder.  It does not appear that the 
veteran has an "exceptional or unusual" disability; he 
merely disagrees with the level of disability assessed under 
the rating schedule.  The veteran has not required any 
periods of hospitalization for his left knee disorder, nor 
has he required frequent treatment or physical therapy.  

As discussed above, there is no evidence in the claims file 
to suggest marked interference with employment as a result of 
the service-connected left knee disorder that is in any way 
unusual or exceptional, such that the schedular criteria do 
not address it.  The fact that the veteran has pain with use 
of the left knee is being compensated by the 10 percent 
disability rating, as indicated above.  He does not have 
unusual or exceptional symptoms that are not addressed by the 
rating schedule. 

The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.


ORDER

Entitlement to a higher staged rating for PTSD, evaluated as 
50 percent disabling from May 19, 1997, to March 2, 2000, and 
evaluated as 70 percent disabling from March 2, 2000, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shrapnel wound of the left knee, to 
include the issue of entitlement to an extraschedular 
evaluation, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

